DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims priority to U.S. Provisional Patent Application No. 62/742,878, filed October 8, 2018, entitled "DETERMINING HYBRID AUTOMATIC REPEAT REQUEST (HARQ) PROCESSES FOR MULTI-TRANSMIT RECEIVE POINT (TRP)." 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 20, 2020 and June 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated October 4, 2019. Claims 1-27 are pending. This communication is considered fully responsive and sets forth below. 

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The term “eight HARQ process” appears multiple times in the specification, such as in paragraph [00152] line 5 and paragraph [00164] line 6. It is suggested to amend it to “eight HARQ processes,” so the disclosure language flows better.

Claim Objections
7.	Claims 2-4, 7-11, 13, 16-19, 21, and 24-27 objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 2, it recites, “The method of claim 1, further comprising receiving, from a base station (BS), a hybrid automatic repeat request (HARQ) configuration for the multi-TRP mode, 
wherein the HARQ configuration for the multi-TRP mode is based at least in part on at least one of a quantity of component carriers (CCs) reported by the UE or a quantity of HARQ processes that the UE is capable of using; and 
…”
The examiner objects to the usage of the term “capable of” as indicated in italics in the that-clause above, because “capable of” can be interpreted as “operable to” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “capable of” should be interpreted as positive claim limitation with the same meaning as “configured to.” 
The same objection applies to the usage of the term “capable of” in claim 7 line 7; claim 13 line 4; claim 21 line 6.
Claims 3 and 4 are objected to since they both depend from claim 2.

Regarding claim 16, it recites, “The method of claim 15, wherein the division of the one or more HARQ processes across the one or more CCs and the one or more TRPs with the partitioning includes the division of multiple HARQ processes, of the one or more HARQ processes, between the multiple TRPs, 
wherein a first group of the multiple HARQ processes includes eight HARQ process associated with a first TRP of the multiple TRPs, and
…”
The examiner objects to the usage of the term “eight HARQ process” indicated in italics in the wherein-clause above and suggests amending it to “eight HARQ processes,” so the claim language flows better.
Same rational applies to the usage of the term “eight HARQ process” in claim 24 line 6.
Claims 17-19 are objected to since these three claims all depend from claim 16.
Claims 25-27 are objected to since they all depend from claim 24.



Allowable Subject Matter
8.	Claims 1, 5-6, 12, 14-15, 20, and 22-23 are allowed. Claims 2-4, 7-11, 13, 16-19, 21, and 24-27 would be allowable if rewritten to resolve the issues related to the claim objections presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Marinier et al. (US 2020/0196343) and Axmon et al. (US 2018/0145819) are generally directed to various aspects for the reliable control signaling, wherein a wireless transmit/receive unit (WTRU) receives one or more physical downlink control channel (PDCCH) transmissions comprising downlink control information (DCI), determines a transmission profile associated with an uplink control information (UCI), and then transmits the UCI based on a control resource set (CORESET), a search space, or a radio network temporary identifier (RNTI); and re-tuning to the downlink carrier from time to time in the manner that allows the wireless communication device to correct and maintain its time and frequency synchronization with respect to the network. 
However, in consideration of the claim limitations filed October 4, 2019, the information disclosure statement submitted March 20, 2020 and June 25, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“determining a transmit receive point (TRP) differentiation between TRPs associated with a multi-TRP mode based at least in part on the CORESET associated 
“determining, for a user equipment (UE), a hybrid automatic repeat request (HARQ) configuration for a multi-transmit receive point (TRP) mode, wherein the HARQ configuration for the multi-TRP mode is based at least in part on at least one of a quantity of component carriers (CCs) reported by the UE or a quantity of HARQ processes that the UE is capable of using,” as specified in claim 7. 
“receiving, from a base station (BS), a hybrid automatic repeat request (HARQ) configuration for a multi-transmit receive point (TRP) mode, wherein the HARQ configuration for the multi-TRP mode is based at least in part on at least one of a capability of the UE or a division of one or more HARQ processes associated with the HARQ configuration across one or more component carriers (CCs) and one or more TRPs associated with the multi-TRP mode,” as specified in claim 12. 
“determining, for a user equipment (UE), a hybrid automatic repeat request (HARQ) configuration for a multi-transmit receive point (TRP) mode, wherein the HARQ configuration for the multi-TRP mode is based at least in part on: 0097-062755190044a capability of the UE, or a division of one or more HARQ processes associated with the HARQ configuration across one or more component carriers (CCs) and one or more TRPs associated with the multi-TRP mode,” as specified in claim 20. 
Dependent claims 2-6, 8-11, 13-19, and 21-27 are also allowable for incorporating the features recited in the independent claim.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Marinier et al. (US 2020/0196343) is directed for reliable control signaling, wherein a wireless transmit/receive unit (WTRU) receives one or more physical downlink control channel (PDCCH) transmissions comprising downlink control information (DCI), determines a transmission profile associated with an uplink control information (UCI), and then transmits the UCI based on at least one of a control resource set (CORESET), a search space, or a radio network temporary identifier (RNTI);
Tenny et al. (US 2011/0158116) is directed for facilitating a timing alignment in a multicarrier system and determining downlink timing associated with at least one downlink carrier;
Tsai et al. (US 2017/0332359) is cited to show a method for obtaining new radio download numerology allocation information through master information block data, system information block data, or radio resource control signals, and using it along with a reference signal detected in a search space to obtain resource element positions in an antenna port reference signal in a resource block that belongs to a particular band slice according to a reference signal allocation scheme;

Iyer et al. (US 2017/0366311) is cited to show a method for the flexibly configured containers that consists of resources within time-frequency blocks to support multiple numerologies in new radio architectures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WEI ZHAO/           Primary Examiner
Art Unit 2473